           Case 3:18-cv-02145-MWB Document 20 Filed 09/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANDREA LOUISE NOLL,                                   No. 3:18-CV-02145

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Cohn)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                      SEPTEMBER 2, 2020

         Andrea Louise Noll filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Noll’s claim for

supplemental security income.2 In August 2020, Magistrate Judge Gerald B. Cohn

issued a Report and Recommendation recommending that this Court vacate the

Commissioner’s decision, remand this matter for further proceedings, and close this

case.3 The Commissioner filed timely objections to a portion of the recommendation,

asserting that Magistrate Judge Cohn erred in recommending that this matter be

remanded for consideration of the findings of a single decision-maker (“SDM”).4



1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 13.
3
      Doc. 18.
4
      Doc. 19.
         Case 3:18-cv-02145-MWB Document 20 Filed 09/02/20 Page 2 of 3




The Commissioner does not contest Magistrate Judge Cohn’s conclusion that the

administrative law judge (“ALJ”) failed to adequately account for mental limitations

imposed by a consulting physician.5

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.6 Conversely, “[i]f a party objects

timely to a magistrate judge’s report and recommendation, the district court must

‘make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.’”7 Regardless of whether

timely objections are made, district courts may accept, reject, or modify—in whole

or in part—the magistrate judge’s findings or recommendations.8 Because the

Commissioner timely objected to a portion of Magistrate Judge Cohn’s

recommendation, that portion is reviewed de novo, while the remainder of the Report

and Recommendation is reviewed only for clear error.9

       The Court will sustain the objections to the extent that the Commissioner asks

that this Court not indicate on remand that the ALJ must consider the determination



5
    Id.
6
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
7
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
8
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
9
    See Snyder v. Bender, 548 F. App’x 767, 771 (3d Cir. 2013) (noting that district courts need
    not conduct de novo review of portions of recommendation to which no party files specific
    objections).
                                                 2
          Case 3:18-cv-02145-MWB Document 20 Filed 09/02/20 Page 3 of 3




of the SDM, as such a determination “is not to be accorded any evidentiary weight

when an ALJ is deciding a case at the hearing level.”10 However, upon review of the

record, the Court finds no clear error in Magistrate Judge Cohn’s determination that

the ALJ failed to adequately account for mental limitations imposed by a consulting

physician and, thus, that the ALJ’s decision is not supported by substantial evidence.

Consequently, IT IS HEREBY ORDERED that:

        1.      The Commissioner’s Objections (Doc. 19) are SUSTAINED;

        2.      Magistrate Judge Gerald B. Cohn’s Report and Recommendation (Doc.

                18) is ADOPTED in part;

        3.      The Commissioner’s decision is VACATED, and this matter is

                REMANDED for further proceedings;

        4.      Final Judgment is entered in favor of Plaintiff and against Defendant

                pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

                and

        5.      The Clerk of Court is directed to CLOSE this case.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge

10
     Saez v. Colvin, 216 F. Supp. 3d 497, 506 n.1 (M.D. Pa. 2016).

                                                3
